DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because element 224 should be 226 and vice versa for Fig. 9C & 9D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “MYLAR”, which is a trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: Par. [0032] labeled the schematic cross-sectional view of the outlet portion of the drainable ostomy pouch of FIG. 7 folded up three times and secured in place with a pair of fastening members as Fig. 9C. The correct figure label should be Fig. 9D. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation "axially-extending fold-line" in line 2 of the claim lacks sufficient antecedent basis. Claim 1, the claim that claim 15 is dependent on, do not recite any “axially-extending fold-line”. For the present examination, claim 15 is assumed to depend on claim 2 instead of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is improperly dependent on subsequent claim 18. As written, claims 17 does not further limit any of the previous claims. For the sake of compact prosecution, claim 17 is assumed to depend on claim 16 and not claim 18 in this examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grum-Schwensen (US 8821463).
Regarding claim 1, Grum-Schwensen discloses a drainable ostomy pouch (Abstract), comprising:
a bodyside wall (proximal sidewall wall 1; Col. 3 lines 22-23; Fig. 2) and a distal wall (distal pouch wall 2; Col. 3 lines 23-24; Fig. 2) joined along their peripheral edges to define a cavity therebetween for collecting stomal discharge (Abstract);
a downwardly extending outlet portion (outlet portion 4; Col. 3 lines 32-33; Fig. 1) terminating in a discharge opening (discharge opening 13; Col. 3 lines 32-33; Fig. 1) for draining stomal discharge contents collected in the cavity (Abstract),
the outlet portion (outlet portion 4) including a closure system (closure system; Col. 4 line 12) comprising:
a single-piece closure member including at least one transversely-extending fold-line (transversely extending bias member 10/11; Col. 3 line 39; configured to facilitate folding up of the outlet portion (Col. 2 lines 66-67 thru Col. 3 lines 1-5),
wherein the closure system is configured such that the outlet portion is folded at least once along the at least one transversely-extending fold-line for closure (Fig. 5-8; also see modified Fig. 6 below);
and a two-part fastening system (fastener strips 5 & 6) configured for securing the folded outlet portion in a closed position (Col. 3 lines 53-62; Fig. 2 & 8).
[AltContent: textbox (Modified Fig. 6)]
    PNG
    media_image1.png
    182
    414
    media_image1.png
    Greyscale


Regarding claim 2, Grum-Schwensen discloses the drainable ostomy pouch of claim (see above), 
wherein the single-piece closure member (bias members 10/11) comprises at least one axially-extending fold-line (score lines; Col. 3 lines 44-45) configured to facilitate opening of the discharge opening (Col. 3 lines 43-45),
wherein the at least one axially-extending fold-line (score lines; Col. 3 lines 44-45) intersects the at least one transversely-extending fold-line generally perpendicular to each other (see modified Fig. 1 below),
wherein the single-piece closure member (bias members 10/11) is configured to bend along the at least one axially-extending fold-line (score lines; Col. 3 lines 44-45) when pressure is applied along the peripheral edges (opposite ends; Col. 2 line 65) of the outlet portion to open the discharge opening (discharge opening 13; Col. 2 lines 62-66).
	Grum-Schwensen discloses the existence of the fold-line (score lines; Col. 3 lines 44-45) near the discharge opening (discharge opening 13; Col. 3 lines 43-45). Grum-Schwensen also discloses that the fold-line may be incorporated in order “to facilitate the opening” of the discharge opening. Since score lines aid in bending along the line, orienting the score lines axially will make opening the discharge opening easier. One of ordinary skill in the art would have been motivated to try, selecting from the limited number of options, the orientation of score lines in order to achieve the opening of the discharge opening as suggested by Grum-Schwensen. Therefore, it would be obvious to one of ordinary skill in the art to find the most effective orientation fold-lines, transversely-extending and/or axially-extending (score lines Col. 3 lines 44-45), by routine optimization in order to aid in the opening of the discharge opening. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 	
Grum-Schwensen discloses that the single-piece closure member (bias members 10/11) is configured to bend when pressure is applied along the peripheral edges (opposite ends; Col. 2 line 65) of the outlet portion to open the discharge opening (discharge opening 13; Col. 2 lines 64-66). Grum-Schwensen also discloses that the single-piece closure member (bias members 10/11) is configured to bend along the at least one axially-extending fold-line (score lines; Col. 3 lines 44-45). Since the score lines facilitate the opening of the single-piece closure member, the incorporation of the score lines as suggested by Grum-Schwensen helps the outlet portion to open the discharge opening when pressure is applied along the peripheral edges.

    PNG
    media_image2.png
    639
    554
    media_image2.png
    Greyscale
[AltContent: textbox (Modified Fig. 1)]
Regarding claim 3, Grum-Schwensen discloses the drainable ostomy pouch of claim 2 (see above),
wherein the at least one axially-extending fold-line includes two axially-extending fold-lines (the plural term “score lines” implies at least two lines; Col. 3 lines 44-45; modified Fig. 1),
wherein the axially-extending fold-lines are configured to bend outwardly when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (Col. 2 lines 62-66).
Regarding claim 7, Grum-Schwensen discloses the drainable ostomy pouch of claim 1 (see above), 
wherein the single-piece closure member includes a first portion (see modified Fig. 5),
wherein the first portion includes an upper periphery and a lower periphery (see modified Fig. 5),
wherein at least two fold sections are defined in the first section between the upper and lower peripheries and the at least one transversely-extending fold-line (see modified Fig. 5).
[AltContent: textbox (Modified Fig. 5)] 
    PNG
    media_image3.png
    311
    644
    media_image3.png
    Greyscale

Regarding claim 8, Grum-Schwensen discloses the drainable ostomy pouch of claim 7 (see above), 
wherein the single-piece closure member includes a flap (extension 9; Col. 3 lines 50-51; Fig. 3 & 4),
[AltContent: textbox (Modified Fig. 8 #1)]wherein the upper periphery is defined by a third transversely-extending line arranged at an intersection of the first portion and the flap (see modified Fig. 8 #1), 

    PNG
    media_image4.png
    170
    535
    media_image4.png
    Greyscale

[AltContent: textbox (Modified Fig. 8 #2)]wherein the first portion includes first and second transversely-extending fold-lines (see modified Fig. 8 #2),

    PNG
    media_image5.png
    247
    571
    media_image5.png
    Greyscale


[AltContent: textbox (Modified Fig. 8 #3)]wherein a first fold section is defined between the lower periphery and the first transversely-extending fold-line (see modified Fig. 8 #3), and

    PNG
    media_image6.png
    230
    571
    media_image6.png
    Greyscale

[AltContent: textbox (Modified Fig. 8 #4)]a second fold section is defined between the first and second transversely-extending fold-lines (see modified Fig. 8 #4), and

    PNG
    media_image7.png
    247
    571
    media_image7.png
    Greyscale


a third fold section is defined between the second transversely-extending fold-line and the third transversely-extending line (see modified Fig. 8 #5).
[AltContent: textbox (Modified Fig. 8 #5)]
    PNG
    media_image8.png
    248
    612
    media_image8.png
    Greyscale

Regarding claim 9, Grum-Schwensen discloses the drainable ostomy pouch of claim 8 (see above), 
wherein the outlet portion is configured to be folded two times for closure (Col. 3 lines 65-66),
wherein the outlet portion is folded along the first transversely-extending fold-line for a first fold and folded along the second transversely-extending fold- line for a second fold (see modified Fig. 7). 
[AltContent: textbox (Modified Fig. 7)]
    PNG
    media_image9.png
    190
    527
    media_image9.png
    Greyscale

Regarding claim 10, Grum-Schwensen discloses the drainable ostomy pouch of claim 9 (see above),
wherein the flap (extension 9; Col. 3 lines 50-51; Fig. 3 & 4) is configured to rotate up and down about the third transversely-extending line (see Fig. 8 #1),
wherein the two-part fastening system includes a first fastener strip (fastener strip 6) and a second fastener strip (fastener strip 5),
wherein the first fastener strip (fastener strip 6) is arranged on a distal surface of the flap (Col. 3 lines 53-56),
wherein the second fastener strip (fastener strip 5) is arranged on an outer surface of the outlet portion opposite the second fold section (Col. 3 lines 51-53),
wherein the ostomy pouch is configured to be secured in the closed position by engaging the first and second fastener strips (fastener strips 5, 6) after folding the outlet portion two times along the first and second transversely-extending lines (Col. 4 lines 5-7; Fig. 8).
Regarding claim 11, Grum-Schwensen discloses the drainable ostomy pouch of claim 10 (see above),
wherein the single-piece closure member (bias member 10) is arranged on a distal surface of the outlet portion (Col. 4 lines 46-47), and
the second fastener strip (fastener strip 5) is arranged on a bodyside surface of the outlet portion opposite the second fold section (Fig. 4), 
wherein the outlet portion is configured to be folded along the first transversely-extending fold-line (Fig. 6), such that the first and second fold sections abut each other after the first fold (Fig. 6), and
a distal surface of the bodyside wall opposite the first fold section abuts the third fold section after the second fold along the second transversely- extending fold-line (Fig. 7),
wherein the outlet portion is configured such that the second fastener strip is arranged adjacent the flap (Fig. 7), such that the first second fastener strips engage each other (Col. 2 lines 38-40) when the flap rotates downward along the third transversely-extending line to secure the folded outlet in the closed position (Col. 3 lines 51-62; Fig. 8).
Regarding claim 15, Grum-Schwensen discloses the drainable ostomy pouch of claim 1 (see above),
wherein the at least one axially-extending fold-line and the at least one transversely-extending fold-line are defined by creases or cut lines (score lines) provided in the single-piece closure member (Col. 3 lines 44-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen in view of Tjahaja et al. (US 5065459).
Regarding claim 4, Grum-Schwensen discloses the drainable ostomy pouch of claim 1 (see above) and that the single-piece closure member comprises at least one fold-line configured to facilitate opening of the discharge opening, wherein the at least one fold-line extends from an upper periphery of the single-piece closure member to a lower periphery of the single-piece closure member proximate the discharge opening and intersects the at least one transversely-extending fold-line, wherein the single-piece closure member is configured to bend along the at least one fold-line when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening (see rejection for claim 2 above).
Grum-Schwensen does not disclose that the at least one fold-line is slanted.
However, Tjahaja teaches a portable urinal comprising a collapsible cylindrical collar having at least one slanted fold-line (diagonal grid creases 44; Fig. 6) in order to “maintain the flexibility of the collar when in a cylindrical configuration” (Col. 4 lines 22-24).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify the device of Grum-Schwensen by incorporating at least one slanted fold-line in the outlet portion to impart flexibility in the outlet portion, thereby requiring less pressure to open the discharge opening and to keep it open. 
Regarding claim 5 & 6, Grum-Schwensen in view of Tjahaja teaches the device of claim 4 and that the at least one slanted fold-line includes two slanted fold-lines (Fig. 6),
wherein the slanted fold-lines are configured such that a distance between the slanted fold-lines proximate the lower periphery is smaller or greater than that of proximate the upper periphery (Tjahaja teaches incorporating slanted fold-lines (diagonal grid creases 44; Fig. 6); the slanted fold-lines (diagonal grid creases 44; Fig. 6) may not be parallel to each other, thereby making the distance between the slanted fold-lines proximate the lower periphery smaller or greater than that of proximate the upper periphery ),
wherein the slanted fold-lines are configured to bend outwardly when pressure is applied along the peripheral edges of the outlet portion to open the discharge opening 
Furthermore, the mere duplication of parts, the slanted fold-lines in this case, has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 12 is is rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen.
Regarding claim 12, Grum-Schwensen discloses the drainable ostomy pouch of claim 8 (see above). Grum-Schwensen does not explicitly disclose that each of the first, second, and third fold sections has a generally same width. However, since the outlet portion (4) is disclosed to have “substantially parallel” sides (Col. 4 lines 13-15; Fig. 3), the width of the fold sections is necessarily constant and substantially equal.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen in view of Ryder et al. (US 20100152686).
Regarding claim 13, Grum-Schwensen discloses the device of claim 1 (see above). Grum-Schwensen does not disclose that the outlet portion includes two side extensions, wherein the two-part fastening system includes a first fastener strip and two second fastener strips, wherein the first fastener strip is arranged on the single- piece closure member proximate an upper periphery, wherein each of the two second fastener strips is arranged on a distal surface of each of the side extensions, wherein the ostomy pouch is configured to be closed by folding the outlet portion at least once along the at least one transversely-extending fold-lines and folding the side extensions to engage the first and second fastener strips.
However, Ryder teaches the outlet portion includes two side extensions (arms or tabs 85), wherein the two-part fastening system includes a first fastener strip and two second fastener strips ([0130]), wherein the first fastener strip is arranged on the single-piece closure member proximate an upper periphery (main pad 84; Fig. 14), wherein each of the two second fastener strips is arranged on a distal surface of each of the side extensions (two arms or tabs 85; Fig. 14), wherein the ostomy pouch is configured to be closed by folding the outlet portion at least once along the at least one transversely-extending fold-lines and folding the side extensions to engage the first and second fastener strips ([0130]; Fig. 15).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify the device of Grum-Schwensen with the teachings of Ryder in order to incorporate a two-part fastening system to keep the ostomy pouch in the closed configuration and avoid unintentional leaks.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen in view of Ryder et al. and further in view of Friske et al. (US 20120022478).
Regarding claim 14, Grum-Schwensen in view of Ryder discloses the device of claim 13. Grum-Schwensen discloses that the single-piece closure member (bias member 11) is arrange on a bodyside surface (proximal sidewall 1) of the outlet portion (outlet portion 4) and includes two transversely- extending fold-lines (see folding the side extensions toward the distal surface and engaging the first and second fastener strips to secure the outlet portion in a closed position ([0130]; Fig. 15).
Grum-Schwensen in view of Ryder does not disclose the ostomy pouch is configured to be closed by folding the outlet portion three times toward a distal surface of ostomy pouch.
However Friske teaches the ostomy pouch (ostomy pouch 10) is configured to be closed by folding the outlet portion three times toward a distal surface of ostomy pouch ([0023]; Fig. 8B) in order “to ensure against leakage” ([0047]; Fig. 8A-8C).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify the device of Grum-Schwensen in view of Ryder by incorporating the teachings of Friske to further prevent unintentional leaks during the use of the ostomy pouch.

Claims 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen in view of Friske et al.
Regarding claim 16, Grum-Schwensen discloses the device of claim 1. Grum-Schwensen does not disclose that the single-piece closure member is attached to the outlet portion via an adhesive.
However, Friske teaches that the single-piece closure member (bends 36) is attached to the outlet portion (neck portion 18) via an adhesive ([0052]) so that the single-piece closure member (bends 36) “will have a natural ability to open the discharge opening (discharge opening 20)” ([0052]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to modify the device of Grum-Schwensen with the teachings of Friske so that the single-piece closure member (bends 36) will be able to open the discharge opening (discharge opening 20).
Regarding claim 19, Grum-Schwensen discloses the device of claim 1. Grum-Schwensen does not disclose that the single-piece closure member is formed from a polymeric material.
However, Friske teaches that the single-piece closure member is formed from a polymeric material ([0049]). While the exact polymeric material is not explicitly taught by Friske, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grum-Schwensen in view of Friske et al. and further in view of Villefrance (US 20050131360).
Regarding claim 17, Grum-Schwensen in view of Friske discloses the device of claim 16. Grum-Schwensen in view of Friske does not disclose that the adhesive is provided on a pouch-facing surface of the single-piece member.
However, Villefrance (US 20050131360) teaches a drainable ostomy pouch (Abstract) with closure member (stiffening strip 6 & 7; Abstract; Fig. 3) “attached for 
Absent persuasive evidence that providing the adhesive on the pouch-facing surface of the single-piece member would have changed the operation of the invention versus providing the adhesive on the member-facing surface of the pouch, the rearrangement of the adhesive location is a matter of choice which one of ordinary skill in the art would have found obvious and, therefore, holds no patentable weight. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 18, Grum-Schwensen in view of Friske and further in view of Villefrance discloses the device of claim 17. Grum-Schwensen discloses the at least one transversely-extending fold-line is defined by at least one cut line on the single-piece member (see 35 U.S.C. 102(a)(1) rejection for claim 15 above).
Grum-Schwensen in view of Friske and further in view of Villefrance does not disclose that the at least one cut line provided on the pouch facing surface of the single-piece member.
However, placing the cut line on the pouch facing surface is a reversal of parts which one of ordinary skill in the art would have found obvious to try during routine optimization. Shifting the position of cut line(s) to the pouch facing surface do not change the operation of the device. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Grum-Schwensen discloses that the at least one transversely-extending fold-line is devoid of the adhesive (see Modified Fig. 5 above). The fold-lines immediately adjacent to the fold sections are shown to be devoid of adhesives.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mandzij et al. (US 20030153882) - drainable ostomy pouch with discharge opening that is closed by folding the neck portion upwardly and openable under inwardly-directed finger pressure applied to their opposite ends to cause them to bow outwardly away from each other. The pouch also includes a two-part fastening system for holding the neck portion in upwardly-folded condition.
Scalise et al. (US 20200046543) – [0036], drainable ostomy system with one or more fasteners
Friske et al. (US 20130253456) – drainable ostomy pouch with 4 closure members and 2-part fastening system
Christoudias (US 6019770) – Collapsible bag utilizing hinges, i.e. creases/cut lines, in a firm plastic rim to facilitate opening
Metz et al. (WO 2006031275) - drainable ostomy pouch having transversely-extending bias member that is formed of stiff but flexible, springlike plastic material. The pouch also includes a two-part fastening system for holding the neck portion in upwardly-folded condition. The fastener parts having outwardly-projecting interengageable locking elements that are brought into interlocking engagement when the neck portion is fully folded.
Parfitt (GB 2346328) – sealing/opening means with creased plastic strips (page 6; Fig. 3 & 4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tsung Tai "Ted" Yang
Examiner
Art Unit 3781



/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781